Citation Nr: 0028649	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling, to include restoration of a 20 percent evaluation.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) which reduced the disability rating for 
degenerative joint disease of the left knee from 20 percent 
to 10 percent effective November 1, 1997.  


REMAND

The veteran requested a personal hearing before a veterans 
law judge at a local RO office in October 1997, and requested 
an extension of time to provide such testimony.  The record 
reflects that the veteran failed to report for such hearing 
scheduled on July 9, 1998.  However, documentation in the 
claims file reflects that the veteran began a period of 
incarceration in March 1998 and had a projected release date 
of August 9, 1998.  

Accordingly, inasmuch as the veteran has not withdrawn his 
request for a veterans law judge hearing at the RO and the 
record does not reflect the current existence of 
circumstances which would preclude his appearance at such a 
hearing, the Board finds that a remand to afford the veteran 
an opportunity for such a hearing is warranted.

By a rating decision in June 1996, the RO denied service 
connection on a secondary basis for a chronic back 
disability.  Upon review, the Board liberally construes a 
statement from the veteran's representative, received in May 
1997, as notice of disagreement with regard to that issue.  
Neither the veteran nor his representative has been provided 
a Statement of the Case (SOC) as to this matter in accordance 
with 38 C.F.R. §§ 19.26 and 19.29.  Thus, according to the 
United States Court of Appeals for Veterans Claims (Court), a 
remand for such action is necessary.  Manlincon v. West, 12 
Vet. App. 238 (1998).  

For the reasons set forth above, this case is hereby REMANDED 
for the following actions:

1.  The RO should contact the veteran 
through his accredited representative and 
confirm the veteran's current address.

2.  The RO should furnish the veteran and 
his representative an SOC pertaining to 
the issue of entitlement to service 
connection for a chronic back disability 
on a secondary basis.  The SOC should 
include all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  Thereafter, only 
if an appeal has been perfected, the 
issue should be returned to the Board.

3.  The RO should schedule the veteran 
for a personal hearing before a veterans 
law judge at the RO at the earliest 
available opportunity, unless the veteran 
indicates, preferably, in a signed 
writing, that he no longer desires such a 
hearing.  A copy of the notice to the 
veteran of the scheduling of such a 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



